DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04 January 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8-9, 11, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over  Wagstaff (US 20180342054 A1) in view of Miller (US 20200128054 A1).
Regarding claims 1, 8, and 15, Wagstaff teaches a system, device, and a method (Abstract, Fig. 1) comprising:
a simulated environment presentation device comprising a display configured to present a rendering of a simulated environment (Fig. 1, [0017] “The display 106 may comprise a computer display, an AR headset, a VR headset”);
a simulated environment monitoring device (Fig. 1, “A trained machine learning model (neural net) 102”) comprising at least one processor ([0034], “microprocessor”) communicatively coupled to the simulated environment subsystem (Fig. 1, Display 106 and trained machine learning model (neural net) 102 are communicatively coupled), the at least one processor configured to: 
monitor the rendering of the simulated environment over a period of time ([0012] “A trained machine learning model (neural net) 102, receives the sensor data 108 from a sensor array 112.  The machine learning model (neural net) 102 transmits an anomaly type and location (on the object) 114 to a localizer 120 and a selector 118.”  Examiner notes this process requires monitoring the simulated environment over a period of time);
determine object features associated with objects presented in the rendering of the simulated environment over the period of time ([0012], “The sensor array 112 reads the sensor data 108 from the object 124 and streams the sensor data 108 to the machine learning model (neural net) 102. The machine learning model (neural net) 102 detects and classifies the data as indicating the presence of an anomaly 110 on the object 124.”  The ability to detect an anomaly on an object teaches a previous determining of object features associated with the object presented in the rendering); 
detect an anomaly associated with a first object based on a change in a determined first feature of the first object over the period of time (Fig. 1, [0012], “The machine learning model (neural net) 102 detects and classifies the data as indicating the presence of an anomaly 110 on the object 124”); 
in response to detecting the anomaly associated with the first object, cause the cloud-based simulated environment subsystem to modify the rendering of the simulated environment to identify the first object as an anomalous object ([0012], “The interface constructor 104 constructs an interface combining the location from the localizer 120 and the components and instructions from the selector 118 into an alert 126 on the display 106.”  [0014], “a red alert may need immediate attention (e.g., critical engine failure), a yellow alert may need attention in the near future (e.g., belt is slipping on pulley causing a squealing noise).”).
Wagstaff teaches cloud based computing components ([0027], system 400 may comprise one or more computing resources provisioned from a “cloud computing” provider), however, is not relied upon for teaching an interface providing communication with a cloud-based simulated environment subsystem communicatively coupled to the simulated environment presentation device and configured to provide instructions for rendering the simulated environment. 
Miller teaches a system (Figs. 1 and 15) comprising:
An interface providing communication with a cloud-based simulated environment subsystem communicatively coupled to the simulated environment presentation device and configured to provide instructions for rendering a simulated environment (Figs. 1 and 15, [0040], “The computing network 105 may form a cloud or grid network. Each of the servers includes memory, or is coupled with computer readable memory for storing software for implementing data to create, design, alter, or process objects of a digital world.”); 
a simulated environment monitoring device (Fig. 1, “A trained machine learning model (neural net) 102”) comprising at least one processor ([0034], “microprocessor”) communicatively coupled to the cloud-based simulated environment subsystem, and an at least one processor configured to: 
monitor the rendering of the simulated environment over a period of time (([0083], “The system will need to know where the street is, wherein the trees are, where the statue is—but with that information on the cloud, the joining friend can download from the cloud aspects of the scenario”); and
determine object features associated with objects presented in the rendering of the simulated environment over the period of time ([0083], “The system will need to know where the street is, wherein the trees are, where the statue is—but with that information on the cloud, the joining friend can download from the cloud aspects of the scenario, and then start walking along as an augmented reality local relative to the person who is actually in the park.”); 
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Wagstaff with Miller to include a cloud-based simulated environment subsystem as cloud-based and local computing assets thus may be used in an integrated fashion, with the cloud handling computation that does not require relatively low latency, and the local processing assets handling tasks wherein low latency is at a premium, and in such case, the form of data transferred to the local systems preferably is passed at relatively low bandwidth, (Miller, [00079, 0083]).
Regarding claims 2, 9, and 16, Wagstaff teaches the object features comprise one or more of positional characteristics of the objects presented in the rendering of the simulated environment([0012], The machine learning model (neural net) 102 transmits an anomaly type and location (on the object) 114 to a localizer 120 and a selector 118)
 Miller also teaches the system of Claim 1, wherein the object features comprise one or more of positional characteristics of the objects presented in the rendering of the simulated environment, a color of the objects presented in the rendering of the simulated environment, a shading of the objects presented in the rendering of the simulated environment, a texture of the objects presented in the rendering of the simulated environment, and a lighting property of the objects presented in the rendering of the simulated environment (([0083], “The system will need to know where the street is, wherein the trees are, where the statue is—but with that information on the cloud, the joining friend can download from the cloud aspects of the scenario, and then start walking along as an augmented reality local relative to the person who is actually in the park.”). 
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Wagstaff with Miller wherein the object features include positional characteristics or shading of the objects as this allows a friend to join a person actually on a walk in an augmented reality (Miller, [0083]).
Regarding claims 4, 11, and 18, Wagstaff teaches the system of Claim 1, wherein the at least one processor is further configured to perform one or more of the following in response to detecting the anomaly associated with the first object: 
cause display of an alert message proximate the first object in the rendering of the simulated environment ([0012, 0014], “The interface constructor 104 constructs an interface combining the location from the localizer 120 and the components and instructions from the selector 118 into an alert 126 on the display 106.”).

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over  Wagstaff (US 20180342054 A1) in view of Miller (US 20200128054 A1), as applied to claims 1, 8, and 15 above, and further in view of Muppala et al. (US 20190362156 A1, hereinafter, Muppala).
Regarding claims 3, 10 and 17, Wagstaff and Miller are not relied upon for teaching the system of Claim 1, wherein the at least one processor is further configured to detect the anomaly associated with the first object by: 
determining a baseline value of the first feature at an initial time point in the period of time; 
comparing a subsequent value of the first feature at a subsequent time after the initial time to the baseline value of the first feature; and 
determining, based on the comparison of the subsequent value to the baseline value of the first feature, that the first feature has changed by at least a threshold amount.
Muppala teaches a method of determining an anomaly by determining a baseline value of the first feature at an initial time point in the period of time; comparing a subsequent value of the first feature at a subsequent time after the initial time to the baseline value of the first feature; and determining, based on the comparison of the subsequent value to the baseline value of the first feature, that the first feature has changed by at least a threshold amount ([0259], “For example, certain level of discrepancy between the computed frame score and the predetermined frame threshold may indicate whether there are any anomalies in the frame.”).
It would have been obvious to one skilled in the art before the effective filing date of the invention, to modify Wagstaff and Miller with Muppala such that a feature compares a sequence of values against a threshold as Muppala teaches this is an effective method for  determining if anomalies are present (Muppala, [0262]). 

Claims 5-6, 12-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over  Wagstaff (US 20180342054 A1) in view of Miller (US 20200128054 A1), as applied to claims 1, 8, and 15 above, and further in view of Shuster et al. (US 20130047217 A1, hereinafter, Shuster).
Regarding claims 5-6, 12-13, and 19, Wagstaff teaches detecting an event anomaly in a simulated environment as disclosed in claim 1 above but is not relied upon for teaching identifying scripts.		
Shuster teaches at least one processor is further configured to: determine event features associated with scripts executed in an environment over a period of time;  detect an event associated with a first script based on a change in an determined first event feature of the first script over the period of time, wherein the first script is executable when a user interacts with a script-execution region of the rendering of the simulated environment; and in response to detecting the event, causing the simulated environment subsystem to modify the rendering of the simulated environment to identify the script- execution region of the rendering of the simulated environment; and , in response to detecting anomalous script, prevent a first script from executing in a Simulated environment ([0256],” scripts may be blocked from calling external scripts for a variety of reasons. For example, a script may be prevented from calling another script located in a different instance, scene, virtual world, and/or service provider.” [0258], “Due to the recursive nature of execution of scripts, it is possible that an erroneously or maliciously designed script may loop indefinitely, attempt to call an unreasonable number of external scripts, or otherwise delay or prevent normal execution of the virtual worlds system on the service provider. Accordingly, in some embodiments, the service provider may implement resource limits, such as time and/or memory usage limits, to prevent scripts from unboundedly executing.”).
It would have been obvious to one skilled in the art before the effective filing date of the invention, to modify Wagstaff and Miller with Shuster to include steps of detecting an event anomaly, causing the simulated environment subsystem to modify the rendering of the simulated environment to identify the script- execution region of the rendering of the simulated environment as Shuster prevents scripts from erroneously or maliciously looping indefinitely and delaying or preventing normal execution of  virtual worlds (Shuster, [0258]).

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Wagstaff (US 20180342054 A1) in view of Miller (US 20200128054 A1), as applied to claims 1, 8, and 15 above, and further in view of Scheidler et al. (US 20180167402 A1, hereinafter, Scheidler).
Regarding claims 7, 14, and 20, Wagstaff does not teach the system of Claim 1, wherein: 
the system further comprises a user input device communicatively coupled to the simulated environment presentation device and configured to provide an indication of a user input corresponding to interactions between a user of the simulated environment presentation device and objects presented in the rendering of the simulated environment; and 
the at least one processor is further configured to: 
determine, over the period of time, response features associated with how objects respond to the interactions between the user of the simulated environment presentation device and the objects presented in the rendering of the simulated environment; 
detect a response anomaly based on a change in a first response feature over the period of time, wherein the first response feature corresponds to a response of a second object to a first user input; and 
in response to detecting the response anomaly, cause the cloud-based simulated environment subsystem to modify the rendering of the simulated environment to identify the second object as having an anomalous response to user inputs.
the system further comprises a user input device communicatively coupled to the simulated environment presentation device and configured to provide an indication of a user input corresponding to interactions between a user of the simulated environment presentation device and objects presented in the rendering of the simulated environment; and 
Scheidler teaches a system, method and device with at least one processor is further configured to: 
determine, over the period of time, response features associated with how objects ([0750], avatar)respond to the interactions between the user ([0750], “users of massively multiplayer on-line role playing games build an avatar for themselves which moves in and interacts with the digital world”) of the simulated environment presentation device and the objects presented in the rendering of the simulated environment ([0750], a user moves their avatar around on the screen by inputting commands within the on-line role playing game); 
detect a response anomaly based on a change in a first response feature over the period of time ([0643] “Anomalies are detected using the baseline and the data. The baseline and the data can come from different time”), wherein the first response feature corresponds to a response of a second object to a first user input ([0750], “The behavior of this digital alter ego can be analyzed. Analysis of this behavior can reveal hijacked accounts, shared accounts or accounts being used for automated repetitive activity (“farming”), all of which is usually prohibited by the end-user license agreement (EULA) of these games and might ruin gameplay for other players.” ); and 
in response to detecting the response anomaly, cause the cloud-based simulated environment subsystem to modify the rendering of the simulated environment to identify the second object as having an anomalous response to user inputs ([0136], “Blindspotter reveals all new deviations from normal operation in a well-prioritized dashboard”).
It would have been obvious to one skilled in the art before the effective filing date of the invention, to modify Wagstaff and Miller with Scheidler such that cloud-based simulated environment subsystem to modify the rendering of the simulated environment to identify the second object as having an anomalous response as Scheidler teaches spotting such anomalies can improve the game-play for others (Scheidler, [0750]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865. The examiner can normally be reached Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL P BRITTINGHAM/Examiner, Art Unit 2622                                                                                                                                                                                                        







/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622